Appleton, C. J.
The note in suit was given on the Sabbath and is "therefore void. The plaintiff was allowed to amend by inserting a new count based upon the account in settlement of which this note was given.
The amendment was properly allowed. In an action on a note given in the name of a partnership after its dissolution, the plaintiff was allowed to amend by adding a count upon the account for -which the note in suit had been given. Perrin v. Keen, 19 Maine, 355. So when an action of debt was brought upon a judgment recovered in a state where the courts had no jurisdiction of the person of the defendant, the declaration was amended by striking out the original counts and inserting a count for work and labor, which was the basis of the original claim. McVicker v. Beede, 31 Maine, 314. The account for which the note was given was in full force and the plaintiff is entitled to judgment.

Defendant defaulted.

Dickerson, Daneorth, Yirgin, Peters and Libbey, JJ., concurred.